DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recite the limitation “of the given one” in line 2.  The limitation is vague in that it is unclear as to what exactly is being claimed. The given one of what?  For the purpose of examination, the limitation will be examined as “each given one of the wipers. Claims 7 – 10 will also be examined accordingly and require appropriate correction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doorley et al. (U.S. Patent No. 9,731,688 B2).
Regarding Independent Claim 1, Doorley teaches a system (wiper system, 100), comprising: a plurality of windows (Annotated Fig. 1) spaced around a sensor housing (dome, 102); a plurality of wipers (wiper blade assemblies, 110A and B) positioned around the sensor housing (102), each of the wipers (110A and B) includes a wiper blade (wiper blade, 112A) configured to clean a corresponding window of the plurality of windows (dome windows of wiper 112B and wiper 112B; Fig. 1); a drive system (rotating assembly, 138)  including a moveable part (bearing ring, 140) coupled to a motor (motor, 196; Col. 3, lines 45 – 49); and the motor (196) configured to drive the drive system to simultaneously rotate the plurality of wipers (110A and B) around the sensor housing (102) such that the plurality of wipers (110A and B; Col. 7, lines 1 - 12) remove debris from the plurality of windows (Annotated Fig. 1; Col. 7, lines 30 – 42).  
Regarding Claim 2, Doorley teaches the system (wiper system, 100), wherein the motor (196) is configured to drive the drive system (138) such that each of the plurality of wipers (112A and B) oscillates between a first edge of one of the windows (Fig. 1) to a second edge of one of the windows (Fig. 9), such that each of the plurality of wipers (112A and B) moves from the first edge to the second edge in a first direction (Figs. 1 and 9), and from the second edge to the first edge in a second direction (Figs. 1 and 9).  

    PNG
    media_image1.png
    548
    697
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    510
    548
    media_image2.png
    Greyscale

Regarding Claim 3, Doorley teaches the system (wiper system, 100), further comprising a wiper ring (top plate, 128) positioned around the sensor housing (102), the plurality of wipers (110A and B) are fixedly attached to the wiper ring (128; Col. 5, lines 51 – 54) such that rotation of the wiper ring (128) simultaneously rotates the plurality of wipers (110A and B; Col. 5, lines 51 – 54).  
Regarding Claim 4, Doorley teaches the system (wiper system, 100), wherein the drive system (138) includes a friction wheel (ring gear, 192) in contact with the wiper ring (128; Col. 6, lines 62 – 64) such that, when the friction wheel rotates (192) in a first direction, a friction force between the friction wheel (192) and the wiper ring (128) causes the wiper ring to rotate in a second direction opposite of the first direction.  
Regarding Claim 5, Doorley teaches the system (wiper system, 100), wherein the drive system (138) includes a gear (ring gear, 192) having a first set of grooves (Fig. 8) configured to engage with a second set of grooves on the wiper ring (128; Col. 6 line 56 - Col. 7, line 12) such that rotation of the gear (192) in a first direction causes the wiper ring (128) to rotate in a second direction opposite of the first direction.  
 	Regarding Claim 7, Doorley teaches the system (wiper system, 100), wherein each given one of the wipers (112A and B) is configured to rotate about a respective longitudinal axis of the given one such that the wiper blade (112A and B) of the given one is not in contact with a surface of the corresponding window for the given one (dome windows of wiper 112B and wiper 112B; Fig. 1).  
Regarding Claim 8, Doorley teaches the system (wiper system, 100) wherein each given one of the wipers (112A and B) is configured to rotate about the respective longitudinal axis of the given one when the given one reaches an edge of the corresponding window (dome windows of wiper 112B and wiper 112B; Fig. 1) for the given one.  
Regarding Claim 9, Doorley teaches the system (wiper system, 100) wherein each given one of the wipers (112A and B) is configured to rotate about a respective longitudinal axis of the given one such that the wiper blade (112A and B) of the given one contacts a surface of the corresponding window (Fig. 1) for the given one at a non- perpendicular angle towards a movement direction of the given one (Fig. 1).  
Regarding Claim 10, Doorley teaches the system (wiper system, 100) wherein each given one of the wipers (112A and B) is configured to rotate about the respective longitudinal axis of the given one when the given one reaches an edge of the corresponding window for the given one (Fig. 1). 
Regarding Claim 11, Doorley teaches the system (wiper system, 100) further comprising one or more sensors (position sensor, 302) are positioned inside the sensor housing (dome, 102), the one or more sensors configured to transmit signals through the plurality of windows on the sensor housing (Col. 11, lines 16 – 23).  
Regarding Claim 12, Doorley teaches the system (wiper system, 100) wherein the motor (196) is configured to drive the drive system (138) to rotate the plurality of wipers (112A and B) at a first threshold speed, wherein, when driven at the first threshold speed, the wiper blades (112A and B) are not visible to the one or more sensors (302) for at least one of a predetermined number of consecutive signal transmissions.  
Regarding Claim 13, Doorley teaches the system (wiper system, 100) further comprising one or more sensors for detecting an amount of debris encountered by the sensor housing (102; Col. 10, lines 33 – 41).  
Regarding Claim 14, Doorley teaches the system (wiper system, 100) wherein the motor (196) is configured to drive the drive system to rotate the plurality of wipers (112A and B) at a second threshold speed, and wherein, when driven -23-XSDV 3.OF-2038 at the second threshold speed, at least one of a predetermined number 
Regarding Claim 15, Doorley teaches the system (wiper system, 100) further comprising a vehicle (Fig. 10), wherein the sensor housing (102) is mounted on a roof of the vehicle (Fig. 10).  
Regarding Claim 16, Doorley teaches the system (wiper system, 100) further comprising a vehicle (Fig. 10) having one or more processors configured to control movements of the motor (196; Col. 4. Lines 22 – 29).  
Regarding Claim 17, Doorley teaches the system (wiper system, 100) wherein the one or more processors are configured to receive sensor signals from one or more sensors for detecting an amount of debris encountered by the sensor housing (102), and control operation of the motor (196) based on the sensor signals (Col. 4. Lines 22 – 29).  
Regarding Claim 18, Doorley teaches the system (wiper system, 100) wherein the one or more processors are configured to receive sensor signals from one or more sensors positioned inside the sensor housing (102; Col. 4. Lines 22 – 29), and control operation of the motor (196) based on a quality of the sensor signals (Col. 4. Lines 22 – 29).  
 	Regarding Claim 22, Doorley teaches the system (wiper system, 100) further comprising: a ball joint (130; Fig. 2) pivotally connecting a wiper arm (116) of each given one of the wipers to the wiper blade (112A and B) of each given one of the wipers such that the wiper blade is configured to rotate about a horizontal axis with respect to the wiper arm (116; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doorley et al. (U.S. Patent No. 9,731,688 B2).
Regarding Claim 6, Doorley teaches all of the elements of claim 1 as discussed above. 
Doorley does not teach the system further comprising a second motor configured to rotate each given one of the wipers about a respective longitudinal axis of the given one. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doorley to include a second motor configured to rotate each given one of the wipers about a respective longitudinal axis of the given one as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Allowable Subject Matter
Claims 19 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723